DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7,10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bueno et al. 
(US 2020/0210623 A1) (hereinafter “Bueno”) in view of Zachary et al. (US 2019/0385269 A1) (hereinafter, " Zachary")

Regarding Claim 1, A method comprising: 
receiving a first data block (Bueno teaches in [0026] and [0027], Figs 4A and 5B, the hash chain can be composed of a series of linked data blocks. For example, when linking a first data block (=first data block) and a subsequent second data block, a hash value for the first data block can be generated using a cryptographic hash function. In [0026], the vehicle data can, therefore, provide investigators with relevant details about the vehicle 102(=identifier for component, here component can be vehicle systems described in [0012]. Fig 4A shows first data block linked in a hash function and Fig 5B shows the sequence of generating hash function from data first and second data blocks. In [0027], details generating data blocks from sensor data and building hash chain).
receiving a second data block including usage data for the component and a link to the first data block; (Bueno teaches in [ 0027], for example, when linking a first data block and a subsequent second data block (=second data block). In this example, the hash value generated for the first data block can be stored in the subsequent second data block (=link to the first data). In [0003], the second data block can include second portion of the stream of vehicle data (=usage data) and a hash value of the first data block. Fig 4A shows first data block linked in a hash function and Fig 5B shows the sequence of generating hash function from data first and second data blocks. In [0027], details generating data blocks from sensor data and building hash chain).
storing the first and second data blocks in a blockchain (Bueno teaches in [0004], generating the first data block based on the first portion of the stream of vehicle data, generating the hash value of the first data block, and generating the second data block based on the second portion of the stream of vehicle data and the hash value of the first data block. Fig 4A shows first data block linked in a hash function and Fig 5B shows the sequence of generating has function from data first and second data blocks. In [0027], details generating data blocks from sensor data and building hash chain).
Bueno does not teach first data block including identifier for the component and allocating respective usage tokens to each of a plurality of entities based on the usage data.
Zachary teaches first data block including identifier for the component (In [0067], each blockchain 104, 114, 124, 134, 144, 154 and 164 includes one or more blocks, each of which are linked in a chain - like fashion, as explained below. In [0069], each blockchain transaction can include a vehicle identifier and event data. a vehicle event identifier (i.e., an identifier uniquely identifying the vehicle event)).
Zachary teaches allocating respective usage tokens to each of a plurality of entities based on the usage data (in [0069]-each blockchain transaction can include a vehicle identifier and event data. A vehicle event identifier (i.e., an identifier uniquely identifying the vehicle event), one or more vision sensor identifiers (i.e., identifiers which each can be used to uniquely identify the vision sensor data). In [0085]- The vehicle event data can include vehicle state information, an event type, registration information (e.g., one or more hashes, the session information).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bueno to first data block including identifier for the component and allocating respective usage tokens to each of a plurality of entities based on the usage data as taught by Zachary in [0069] to use identifiers which each can be used to uniquely identify vehicle and its entities so they can be segregated for analysis based on their respective usage data.

Regarding Claim 2, The method of claim 1, wherein the usage data includes one or more instances of activation of the component (Bueno teaches in [0023], Data from sensors (=usage data) may be used to, for example, safely drive the vehicle, activate certain safety features (e.g., automatic braking) (=activation of the component)).

Regarding Claim 3, The method of claim 1, wherein the first data block includes an identifier for a vehicle (Bueno teaches in [0024]- [0026], [0024]- for example, to identify other vehicles. In [0025]- in addition to identifying objects, the sensors in the sensor suite 106 can also be used to monitor the identified objects. In [0026]-the vehicle data can, therefore, provide investigators with relevant details about the vehicle 102).

Regarding Claim 4, Bueno does not teach, the method of claim 1, further comprising validating a user is authorized to activate the component and activating the component when the user is authorized.
Zachary teaches the method of claim 1, further comprising validating a user is authorized to activate the component and activating the component when the user is authorized (in [0067], Each blockchain includes one or more blocks, each of which are linked in a chain - like fashion (=blocked linked via blockchain). The registration can evaluate authentication information(=authorized) from the vehicle 12. Once the authentication information is verified(=validating), the vehicle 12 can be trusted by the geographical domain 100 and transactions concerning the vehicle 12 can be logged(=activated)).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bueno, further comprising validating a user is authorized to activate the component and activating the component when the user is authorized as taught by Zachary in [0067] to evaluate authentication information from the vehicle. Once the authentication information is verified, the vehicle can be trusted by the domain and transactions concerning the vehicle can be logged and used for analysis.

Regarding Claim 5, The method of claim 1, further comprising receiving usage tokens from a user based on the usage data (Bueno teaches in [0045], in particular embodiments, a ride request from a ride requestor 601 may include an identifier(=token) that identifies the ride requestor in the system 660. Unit 660 is detailed in Fig2 that has data hashing module-206 using vehicle data (=usage data)).  

Regarding Claim 6, The method of claim 5, wherein the first data block includes a usage rule based on the identifier for the component (Bueno teaches in [0030], data blocks generated from a data stream produced by a vehicle can be used to construct one or more hash chains for storing and authenticating data(=identifier). The generated data blocks each correspond (or substantially correspond) to a predefined size (=usage rule). For example, a data stream may produce 120 kilobytes of data.). 

Regarding Claim 7, The method of claim 6, further comprising receiving usage tokens from the user based on the usage rule (Bueno teaches in [0031], a driver - operated vehicle may include a computing device (e.g., mobile phone) that includes one or more integrated sensors that can be used to capture information. In this example, the data module 204 can generate data blocks from sensor data produced by the computing device. In some embodiments, a hash chain is limited to a fixed number of data blocks (=usage rule)).

Regarding Claim 10, A system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor to (Bueno teaches in Fig7. And [0021] FIG. 7 illustrates an example of a computer system or computing device that can be utilized in various scenarios, according to an embodiment of the present technology).
receive a first data block (Bueno teaches in [0026] and [0027], Figs 4A and 5B, the hash chain can be composed of a series of linked data blocks. For example, when linking a first data block (=first data block) and a subsequent second data block, a hash value for the first data block can be generated using a cryptographic hash function. In [0026], the vehicle data can, therefore, provide investigators with relevant details about the vehicle 102(=identifier for component, here component can be vehicle systems described in [0012]. Fig 4A shows first data block linked in a hash function and Fig 5B shows the sequence of generating hash function from data first and second data blocks. In [0027], details generating data blocks from sensor data and building hash chain).
 receive a second data block including usage data and a link to the first data block (Bueno teaches in [ 0027], for example, when linking a first data block and a subsequent second data block (=second data block). In this example, the hash value generated for the first data block can be stored in the subsequent second data block (=link to the first data). In [0003], the second data block can include second portion of the stream of vehicle data (=usage data) and a hash value of the first data block. Fig 4A shows first data block linked in a hash function and Fig 5B shows the sequence of generating hash function from data first and second data blocks. In [0027], details generating data blocks from sensor data and building hash chain).
store the first and second data blocks in a blockchain (Bueno teaches in [0004], generating the first data block based on the first portion of the stream of vehicle data, generating the hash value of the first data block, and generating the second data block based on the second portion of the stream of vehicle data and the hash value of the first data block. Fig 4A shows first data block linked in a hash function and Fig 5B shows the sequence of generating has function from data first and second data blocks. In [0027], details generating data blocks from sensor data and building hash chain).

Bueno does not teach first data block including an identifier for a component and allocate respective usage tokens to each of a plurality of entities based on the usage data 
Zachary teaches first data block including identifier for the component (In [0067], each blockchain includes one or more blocks, each of which are linked in a chain - like fashion, as explained below. In [0069], each blockchain transaction can include a vehicle identifier and event data. a vehicle event identifier (i.e., an identifier uniquely identifying the vehicle event)).
Zachary teaches and allocate respective usage tokens to each of a plurality of entities based on the usage data (in [0069]-each blockchain transaction can include a vehicle identifier and event data. A vehicle event identifier (i.e., an identifier uniquely identifying the vehicle event), one or more vision sensor identifiers (i.e., identifiers which each can be used to uniquely identify the vision sensor data). In [0085]- The vehicle event data can include vehicle state information, an event type, registration information (e.g., one or more hashes, the session information).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bueno to first data block including an identifier for a component and allocate respective usage tokens to each of a plurality of entities based on the usage data as taught by Zachary in [0069] to use identifiers which each can be used to uniquely identify vehicle and its entities so they can be segregated for analysis based on their respective usage data.

Regarding Claim 11, The system of claim 10, wherein usage data includes one or more instances of activation of the component (Bueno teaches in [0023], Data from sensors (=usage data) may be used to, for example, safely drive the vehicle, activate certain safety features (e.g., automatic braking) (=activation of the component)).

Regarding Claim 12, The system of claim 10, wherein the first data block includes an identifier for a vehicle (Bueno teaches in [0024]- [0026], [0024]- for example, to identify other vehicles. In [0025]- in addition to identifying objects, the sensors in the sensor suite 106 can also be used to monitor the identified objects. In [0026]-the vehicle data can, therefore, provide investigators with relevant details about the vehicle 102).

Regarding Claim 13, Bueno does not teach, the system of claim 10, wherein the instructions further include instructions to validate a user is authorized to activate the component and to activate the component when the user is authorized 
Zachary teaches the system of claim 10, wherein the instructions further include instructions to validate a user is authorized to activate the component and to activate the component when the user is authorized (in [0067], Each blockchain includes one or more blocks, each of which are linked in a chain - like fashion (=blocked linked via blockchain). The registration can evaluate authentication information(=authorized) from the vehicle 12. Once the authentication information is verified(=validating), the vehicle 12 can be trusted by the geographical domain 100 and transactions concerning the vehicle 12 can be logged(=activated)).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bueno, wherein the instructions further include instructions to validate a user is authorized to activate the component and to activate the component when the user is authorized as taught by Zachary in [0067] to evaluate authentication information from the vehicle. Once the authentication information is verified, the vehicle 12 can be trusted by the geographical domain and transactions concerning the vehicle can be logged using the associated blockchain.

Regarding Claim 14, The system of claim 10, wherein the instructions further include instructions to receive usage tokens from a user based on the usage data (Bueno teaches in [0045], in particular embodiments, a ride request from a ride requestor 601 may include an identifier(=token) that identifies the ride requestor in the system 660. Unit 660 is detailed in Fig2 that has data hashing module-206 using vehicle data (=usage data)).  

Regarding Claim 15, The system of claim 14, wherein the first data block includes a usage rule based on the identifier for the component (Bueno teaches in [0030], data blocks generated from a data stream produced by a vehicle can be used to construct one or more hash chains for storing and authenticating data(=identifier). The generated data blocks each correspond (or substantially correspond) to a predefined size (=usage rule). For example, a data stream may produce 120 kilobytes of data.). 

Regarding Claim 16, The system of claim 15, wherein the instructions further include instructions to receive usage tokens from the user based on the usage rule (Bueno teaches in [0031], a driver - operated vehicle may include a computing device (e.g., mobile phone) that includes one or more integrated sensors that can be used to capture information. In this example, the data module 204 can generate data blocks from sensor data produced by the computing device. In some embodiments, a hash chain is limited to a fixed number of data blocks (=usage rule)).  

Claims 8,9,17,18 are rejected under 35 U.S.C. 103 as being unpatentable over  Bueno et al. 
(US 2020/0210623 A1) (hereinafter “Bueno”) in view of Zachary et al. (US 2019/0385269 A1) (hereinafter "Zachary) in further view of Ramatchandirane et al. (US 10,185,595-B1) (hereinafter, "Ramatchandirane ")

Regarding Claim 8, Bueno in view of Zachary does not teach, the method of claim 1, wherein the second data block includes an allocation rule based on the identifier for the component 
Ramatchandirane teaches, the method of claim 1, wherein the second data block includes an allocation rule based on the identifier for the component (in Col-24, L45-65, receiving by a computing device(=component) two or more instruction blocks. The second block stored therein, identifier of second block (=allocation rule). In col-24, L15-18, reception of the application identifier may configure the second computing device to execute instructions contained in blocks associated with application identifier(=tokens). In Col-9 L50-60 Trusted computing devices 200 can be vehicle).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bueno in view of Zachary wherein the second data block includes an allocation rule based on the identifier for the component as taught by Ramatchandirane in [Summary] to add enhanced security by allowing controlled access and identification of devices in a vehicle by utilizing software into chained blocks each containing instructions for identification.

Regarding Claim 9, Bueno in view of Zachary does not teach, the method of claim 8, further comprising allocating the usage tokens to each of the plurality of entities based on the allocation rule. 
Ramatchandirane teaches, the method of claim 8, further comprising allocating the usage tokens to each of the plurality of entities based on the allocation rule (in Col-24, L45-65, The instruction blocks may be received from trusted computing devices(s)-200(=entities). In col-24, L15-18, reception of the application identifier may configure the second computing device to execute instructions contained in blocks associated with application identifier(=tokens)).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bueno in view of Zachary the method of claim 8, further comprising allocating the usage tokens to each of the plurality of entities based on the allocation rule as taught by Ramatchandirane in [Summary] to add enhanced security by allowing controlled access and identification of devices in a vehicle by utilizing software into chained blocks each containing instructions for identification.

Regarding Claim 17, Bueno in view of Zachary does not teach, the system of claim 10, wherein the second data block includes an allocation rule based on the identifier for the component.  
Ramatchandirane teaches, the system of claim 10, wherein the second data block includes an allocation rule based on the identifier for the component (in Col-24, L45-65, receiving by a computing device(=component) two or more instruction blocks. The second block stored therein, identifier of second block (=allocation rule). In col-24, L15-18, reception of the application identifier may configure the second computing device to execute instructions contained in blocks associated with application identifier(=tokens). In Col-9 L50-60 Trusted computing devices 200 can be vehicle.).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bueno in view of Zachary wherein the second data block includes an allocation rule based on the identifier for the component as taught by Ramatchandirane in [Summary] to add enhanced security by allowing controlled access and identification of devices in a vehicle by utilizing software into chained blocks each containing instructions for identification.

Regarding Claim 18, Bueno in view of Zachary does not teach, the system of claim 17, wherein the instructions further include instructions to allocate the usage tokens to each of the plurality of entities based on the allocation rule.
Ramatchandirane teaches, the system of claim 17, wherein the instructions further include instructions to allocate the usage tokens to each of the plurality of entities based on the allocation rule (in Col-24, L45-65, The instruction blocks may be received from trusted computing devices(s)-200(=entities). In col-24, L15-18, reception of the application identifier may configure the second computing device to execute instructions contained in blocks associated with application identifier(=tokens)).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bueno in view of Zachary wherein the instructions further include instructions to allocate the usage tokens to each of the plurality of entities based on the allocation rule.as taught by Ramatchandirane in [Summary] to add enhanced security by allowing controlled access and identification of devices in a vehicle by utilizing software into chained blocks each containing instructions for identification.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anindita Sen whose telephone number is (571)-272-2390. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANINDITA SEN/Examiner, Art Unit 4132     

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478